Citation Nr: 0410632	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  94-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1973 to August 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1994 rating 
decision by the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida, which, in part, granted 
service connection for dermatofibroma, rated noncompensable.  
Subsequently, the veteran relocated, and the case is now under the 
jurisdiction of the RO in Waco, Texas.  The Board remanded the 
case to the RO for additional development in August 1997, December 
2000, and June 2003.  In a June 2002 decision, the RO increased 
the rating for the veteran's skin condition (previously 
characterized as dermatofibroma) to 10 percent.  Since that rating 
is less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with the 
rating), it does not represent a complete grant of the benefit 
sought, and the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

During the appeal period the veteran's service connected skin 
disorder was never shown to be manifested by exudation or itching, 
constant, or extensive lesions, or marked disfigurement; since 
August 30, 2002 involvement of 20 percent or more of the entire 
body or exposed areas is not shown and systemic therapy has not 
been required for 6 weeks or more in a 12 month period.


CONCLUSION OF LAW

A rating in excess of 10 percent for a skin disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Code 7806 (before and after August 30, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The veteran 
filed a claim seeking service connection for, inter alia, 
dermatofibroma in November 1993.  Ultimately (in February 1994) 
the RO granted service connection, assigning a noncompensable 
rating.  The veteran filed a Notice of Disagreement with the 
rating assigned.  The RO properly (See VAOPGCPREC 8-2003) provided 
notice on this downstream issue, issuing a Statement of the Case 
(SOC) in April 1994 and Supplemental SOCs in July 2000, August 
2002, and September 2003.  The SOC and SSOCs outlined the 
controlling law and regulations, as well as what the evidence 
showed, and explained the basis for the rating determinations.  

While this appeal was pending, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the appellant will apply.  (However, 
ratings based on the revised regulations may not be assigned prior 
to the effective date of the regulations.)  The veteran was 
advised of the changes in the pertinent rating criteria in by 
correspondence in December 2002 and the September 2003 SSOC.  

Regarding VA's duty to assist, the VCAA requires that VA provide 
medical examinations or obtain medical opinions when necessary for 
an adequate decision.  38 C.F.R. § 3.159(c)(4).  The veteran 
underwent a thorough VA examination pertinent to his claim in 
February 2001 (prior to the revision in the criteria for rating 
skin disorders.  As the February 2001 examination findings are 
sufficiently detailed to enable consideration under both the prior 
and the revised rating criteria, an additional examination is not 
necessary.  

In August 1998, January 2001, and again in September 2003 the RO 
requested that the veteran provide information concerning any 
outstanding records of medical treatment for his skin disorder.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are met.  
The veteran is not prejudiced by the Board's proceeding with a 
merits review at this point.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Factual Background

Service medical records show the veteran has a long history of 
treatment for skin disorders, including pseudofolliculitis barbae, 
dermatitis, boils, sebaceous cysts, and other skin masses.  

On VA examination in December 1993, the examiner noted a raised 
skin mass, approximately 2 by 5 mm., which was consistent with a 
dermatofibroma; the examination was negative for active 
pseudofolliculitis barbae.  

A follow-up examination in June 2000 revealed hyperpigmented 
macules and excoriated papules on the lower abdomen, suprapubic 
and groin areas, and noted a history of itching in these areas 
since approximately 1993.  The diagnosis was pruritis, with 
additional questionable diagnoses of pediculosis incognito, tinea 
cruris, and (unlikely) atopic dermatitis.  

On VA examination in February 2001, the most recent examination of 
record, there was no evidence of exfoliation or exudation; there 
was a complaint of itching, noted as the veteran's symptom of 
primary concern.  He reported the itching was concentrated on the 
upper thighs (medially) and groin area, and historically was also 
experienced in the lower abdomen and suprapubic region.  He noted 
intermittent dermatological symptoms over the previous 17 years, 
typically beginning with the formation of a cyst which would 
usually drain and clear spontaneously within six to 12 days; he 
reported that approximately 10 to 12 times cysts were manually 
drained by medical personnel.  The affected areas, once drained 
and cleared, would either leave a tiny scar or none at all.  The 
examiner confirmed the prior diagnosis of folliculitis barbae, 
generally controlled with limiting facial shaving, and reported 
finding no active lesions of any kind.  He noted the presence of 
two scars, one on the upper medial left thigh, 8 mm in size, 
"quite old, very healthy," and apparently inactive; the other, 
described as a typical example of a healed infected sebaceous 
cyst, was located on the lower portion of the veteran's left 
mandible, behind the chin, and was described as a "very tiny 
nodule which is not visible to the naked eye."  The examiner 
reported there was no evidence of disfigurement, nervous or 
systemic manifestations, or requirement for systemic therapy.  

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

As noted above, the criteria for rating skin disabilities were 
revised effective August 30, 2002, while the appeal was pending.  
Accordingly, the veteran's claim will be considered under both the 
old and (from August 30, 2002) the new rating criteria.  As it is 
not shown by the evidence, nor alleged by the veteran or his 
representative that the severity of the disability has varied 
significantly during the appeal period, "staged ratings" are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was to be assigned when there was exfoliation, 
exudation or itching, involving an exposed surface or extensive 
area; 30 percent was assigned if there was exudation or itching 
constant, extensive lesions, or marked disfigurement; and 50 
percent was warranted when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or the area was exceptionally repugnant.  38 C.F.R. § 4.118, Code 
7806 (prior to August 30, 2002).  

The revised criteria provide a 30 percent rating when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas is 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of the exposed 
area is affected, or when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during the past 12-month period.  38 C.F.R. § 4.118, 
Code 7806 (from August 30, 2002).

The evidence demonstrates the veteran's skin disorder is 
manifested by localized itching and intermittent, usually self-
resolving sebaceous cysts which do not result in scarring.  There 
has been no evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement ; or (since August 30, 2002) 
involvement of 20 percent or more of the entire body or exposed 
areas, or systemic therapy for 6 weeks or more.  Therefore, a 
rating in excess of 10 percent for eczema is not warranted under 
either the old or new Rating Schedule criteria.  

Medical and photographic evidence reflects a small scar on the 
veteran's upper thigh and a tiny "not visible to the naked eye" 
nodule on the chin, but does not show that any scars resulting 
from his skin disorder are disfiguring, so as to warrant 
consideration of rating based on disfigurement.  Indeed, on Feb 
2001 VA examination, the veteran himself conceded that the 
disability has not caused disfigurement. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization that would take 
this case outside the norm so as to warrant referral for 
extraschedular consideration.  

In summary, no criteria for a rating in excess of 10 percent are 
met.  The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

A rating in excess of 10 percent for a skin disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



